            Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


ANTHONY DIPIPPA,                    :                       CIVIL ACTION NO.
                                    :
            Plaintiff,              :
                                    :                       3:20-cv-01434 ( )
v.                                  :
                                    :
EDIBLE BRANDS, LLC,                 :
                                    :
            Defendant.              :                       September 23, 2020
____________________________________:

                                          COMPLAINT

       1.      Anthony DiPippa was the Chief Financial Officer and then Chief Operating

Officer of Edible Arrangements from July 2015 until his termination in September 2017.

       2.      At no point during his employment did Mr. DiPippa take any action that

constituted “cause” for termination, as that term was defined in his employment contract.

       3.      Nonetheless, Edible Arrangements purported to terminate Mr. DiPippa for

“cause,” thus denying him the severance benefit to which he was contractually entitled.

       4.      Mr. DiPippa therefore sues for breach of contract.

I.     PARTIES

       5.      The plaintiff, Anthony DiPippa, is a citizen of Connecticut.

       6.      The defendant, Edible Brands, LLC, is a limited liability company registered in

Delaware and located in Georgia.

       7.      Edible Brands, LLC is the parent company of Edible Arrangements, a franchising

business that specializes in fresh fruit arrangements.

       8.      Upon information and belief, the members of Edible Brands, LLC are Tariq Farid,

the Co-Founder and Chief Executive Officer of Edible Arrangements, who is a citizen of
            Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 2 of 7




Georgia; and his brother, Kamran Farid, another Co-Founder of Edible Arrangements, who is a

citizen of Florida.

II.    JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, because

the plaintiff is a citizen of Connecticut, the defendant is one or more States other than

Connecticut, and the matter in controversary exceeds $75,000.

       10.     Venue is proper within this District, pursuant to 28 U.S.C. § 1391(b), because the

events or omissions giving rise to the claim occurred in this District.

III.   FACTUAL ALLEGATIONS

       A.      Mr. DiPippa and Edible Arrangements Enter into an Employment
               Agreement.

       11.     In June 2015, Mr. DiPippa and Edible Brands, LLC signed an employment

agreement. The agreement referred to Mr. DiPippa as “Executive” and Edible Brands, LLC as

the “Company.”

       12.     Paragraph 9 of the agreement concerned “Termination.”

       13.     Paragraph 9(e) of the agreement provided that:

       Upon the termination of Executive’s employment hereunder for any reason, . . .
       (the date of such termination of employment, the “Termination Date”), Executive
       shall be entitled to, and the Company shall pay Executive, . . . (ii) compensation
       for any accrued but unused paid vacation days . . . .

       14.     Paragraph 9(f) of the agreement provided that:

       [I]n the event that (i) the Company terminates Executive’s employment with the
       Company without Cause, . . . the Executive shall be entitled to continuation of
       payment of the monthly portion of the Base Salary as in effect immediately prior
       to the date of termination of employment (less all applicable withholdings) for a
       period of six (6) months commencing on the payroll period next following the
       30th day after the Termination Date (the “Severance Compensation”). The

                                                  2
            Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 3 of 7




       Severance Compensation shall be payable by the Company to Executive in
       accordance with the Company’s regular payroll policies.

       15.      “Cause” for purposes of termination was defined in Paragraph 9(b). It meant:

               i.       the breach of any material provision of this Agreement by
                        Executive;

              ii.       Executive’s engagement in a continuing pattern of negligence or
                        any act of gross negligence or material misconduct in the
                        performance, or non-performance, of his duties hereunder;

             iii.       Executive’s commission of fraud, embezzlement or theft, or a
                        crime constituting moral turpitude, in any case, whether or not
                        involving the Company, that in the good faith judgment of the
                        CEO, renders or could in the future render Executive’s continued
                        employment harmful to the Company;

             iv.        any breach by Executive of the provisions of Sections 10 through
                        14 [of the agreement] or of any other confidentiality, non-
                        competition or non-solicitation covenants to the Company or any
                        Affiliates; or

              v.        the commission of any violation of any state or federal law relating
                        to the workplace environment (including, without limitation, laws
                        relating to sexual harassment or age, sex or other prohibited
                        discrimination) by Executive.

       B.        Mr. DiPippa Fulfills His Obligations Under the Agreement; Edible
                 Arrangements Breaches Its Obligations.

       16.       Mr. DiPippa was hired in 2015 to serve as Edible Brands’ Chief Financial Officer

with a starting annual base salary of $350,000.

       17.       In 2016, Mr. DiPippa received a raise to $370,000, and in 2017, he received a

raise to $400,000. Both raises were approved by the manager of Edible Brands, Tariq Farid.

       18.       In the spring of 2017, Mr. DiPippa led an effort to repurchase the interest of an

outside investor in Edible Brands. Upon closing, Mr. Farid emailed the company’s management

to announce the transaction, lauding “Tony and team” for doing “a great job on completing this

                                                  3
           Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 4 of 7




long and cumbersome process.” He added: “Thank you for all your hard work on this Tony, you

are brilliant.”

        19.       In or around July 2017, Mr. Farid promoted Mr. DiPippa from Chief Financial

Officer to Chief Operating Officer.

        20.       Mr. DiPippa’s replacement as CFO was Amanda Allen, who had joined the

company in 2015 as the Vice President of Financial Planning & Analysis.

        21.       On September 13, 2017, Mr. Farid summoned Mr. DiPippa to his office.

Mr. Farid said, in substance, that Ms. Allen had been asked to leave the company and that she

was expected to work on an orderly transition plan. Mr. Farid added that he knew Mr. DiPippa

was also interested in leaving the company but that Mr. Farid would not “make it easy.”

Mr. Farid said he needed Mr. DiPippa to stay and “fix some of the issues at the company,”

adding that Mr. Farid would “take care of [him]” if he did.

        22.       The next day, September 14, shortly after Mr. DiPippa arrived at work, Mr. Farid

and the company’s Chief Human Resources Officer Ed Welsh came into Mr. DiPippa’s office.

They said Ms. Allen had asked to meet with Mr. Welsh and had requested to be immediately

terminated and given a severance; that Mr. Farid had asked to see Ms. Allen in his office, but she

refused, saying she did not feel comfortable meeting with him; and that Ms. Allen had

complained that Mr. Farid created a “hostile” workplace for women. Mr. Farid blamed Mr.

DiPippa for Ms. Allen’s complaint and the resulting need to conduct an internal investigation.

Mr. Farid said, in substance, that Mr. DiPippa had created the problem by promoting Ms. Allen

and that Mr. DiPippa therefore had to “leave the building” immediately.




                                                  4
          Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 5 of 7




       23.     Immediately after the meeting in his office, Mr. Farid met with the entire

Accounting and Finance team to search for information about Mr. DiPippa and Ms. Allen that he

might use to justify his decisions. He accused them of several instances of misconduct, none of

which were accurate.

       24.     The next day, September 15, Mr. DiPippa received an email from Mr. Farid

stating Mr. DiPippa had been terminated “for cause.”

       25.     Shortly thereafter, Ms. Allen hired a lawyer to represent her concerning her

termination. When Mr. Farid learned that Ms. Allen had hired a lawyer, he drafted a Superior

Court complaint alleging breaches of a number of common law employment duties, such as the

duty of loyalty, and had it served on her. Mr. Farid used the complaint as a bargaining tactic,

and the dispute with Ms. Allen was settled before the complaint was filed with the court.

       26.     Mr. DiPippa did not make any demand of the company concerning his

termination, and as a result, Mr. Farid did not file a lawsuit against him.

       27.     Mr. Farid is a notoriously impatient, unreasonable, and vindictive boss who seems

incapable of retaining his company’s leadership. In the past six years, Mr. Farid has terminated

or forced the resignations of his company’s Chief Executive Officer, two Presidents, President of

International, Chief Operating Officer, Chief Financial Officer, two Chief Marketing Officers,

three Chief Information Officers, three Vice Presidents of Supply Chain, Vice President of

Marketing, Vice President of Business Development, two Vice Presidents of Innovation, two

Heads of eCommerce, two Chief Human Resources Officers, and two General Counsels.

       28.     As he did with Ms. Allen, Mr. Farid’s practice after he terminates one of his

company’s senior executives is to concoct an after-the-fact “cause” for the termination; to refuse


                                                  5
           Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 6 of 7




to pay that executive’s contractually guaranteed severance on the basis of that contrived “cause”;

and then to use the threat of litigation based on that contrived “cause” – as well as asserted

claims by the company for the executive’s purported breach of common law employment duties,

such as the duty of loyalty – as leverage to negotiate reduced severance payments.

       29.     Edible Brands has not paid Mr. DiPippa his severance compensation (valued at

$200,000) or his unused paid vacation days (valued at approximately $15,384).

       30.     Mr. DiPippa was willing to sign a release of claims as to Edible Brands in order to

obtain his severance compensation; however, Edible Brands did not offer him a release for his

review and execution.

IV.    LEGAL CLAIMS

                              COUNT ONE:
              BREACH OF CONTRACT – SEVERANCE COMPENSATION

       31.     The plaintiff incorporates by reference all preceding allegations in this Complaint.

       32.     The plaintiff and the defendant entered into a contract.

       33.     The defendant breached the contract by failing to pay the plaintiff his guaranteed

severance compensation.

       34.     As a result of the defendant’s breach, the plaintiff has suffered economic

damages.

                                  COUNT TWO:
                     BREACH OF CONTRACT – UNUSED VACATION

       35.     The plaintiff incorporates by reference all preceding allegations in this Complaint.

       36.     The plaintiff and the defendant entered into a contract.




                                                 6
            Case 3:20-cv-01434-MPS Document 1 Filed 09/23/20 Page 7 of 7




       37.     The defendant breached the contract by failing to compensate the plaintiff for his

unused paid vacation.

       38.     As a result of the defendant’s breach, the plaintiff has suffered economic

damages.

                                              * * *

WHEREFORE, the plaintiff requests that this Court assume jurisdiction over this Complaint and

award him:

       a.      Economic damages;

       b.      Interest, pursuant to § 37-3a of the Connecticut General Statutes; and

       c.      Such further relief as may be just and equitable.

                                                      RESPECTFULLY SUBMITTED,
                                                      THE PLAINTIFF

                                             By:      /s/ Joshua R. Goodbaum
                                                      Joshua R. Goodbaum (ct28834)
                                                      Stephen J. Fitzgerald (ct22939)
                                                      Elisabeth J. Lee (ct30652)
                                                      GARRISON, LEVIN-EPSTEIN,
                                                              FITZGERALD & PIRROTTI, P.C.
                                                      405 Orange Street
                                                      New Haven, CT 06511
                                                      Tel.: (203) 777-4425 / Fax: (203) 776-3965
                                                      jgoodbaum@garrisonlaw.com
                                                      sfitzgerald@garrisonlaw.com
                                                      elee@garrisonlaw.com

                                                      COUNSEL FOR THE PLAINTIFF


                   Please enter our appearances on behalf of the Plaintiff.




                                                7
